Citation Nr: 0916370	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-32 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability. 


ATTORNEY FOR THE BOARD

N. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a left knee disability.

In an October 2007 VA Form 9, the Veteran requested a Board 
hearing at a local Department of Veterans Affairs (VA) office 
before a member of the Board.  In correspondence to the RO 
dated February 2008, the Veteran withdrew his request for a 
hearing. 


FINDINGS OF FACT

1.  The in-service complaint referable to the left knee was 
acute and transitory and resolved without residual 
disability. 

2.  The Veteran's current left knee disability initially 
manifested many years after service, and the preponderance of 
the evidence fails to establish that the condition is linked 
to the acute injury in service. 


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a November 2005 letter, issued prior to the rating 
decision on appeal, and in a July 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter and the July 
2008 letter also advised the Veteran of how the VA determines 
a disability rating and assigns an effective date, and the 
type of evidence which impacts such.  The case was last 
readjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, Social 
Security Administration (SSA) records, and written statements 
of the Veteran submitted to the RO.

The Board notes that the Veteran failed to report to several 
VA examinations.  A VA examination had been scheduled at the 
Wilkes-Barre VA Medical Center (VAMC) and was cancelled by 
the Veteran, who requested that the examination be 
rescheduled at the Lebanon VAMC (Lebanon) or the Pottsville 
Outpatient Treatment Clinic (Pottsville).  Subsequent VA 
examinations were scheduled at Lebanon and Pottsville and 
each was cancelled by the Veteran apparently due to lack of 
transportation.  In Wood v. Derwinski, 1 Vet. App 190 (1991), 
the United States Court of Appeals for Veterans Claims noted 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Accordingly, the Board has rendered its decision based on the 
evidence of record.  See 38 C.F.R. § 3.655.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding 
to notices and providing argument.  Thus, the Veteran has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the Veteran's claim for service 
connection for his left knee disability includes some medical 
evidence and his statements.  The service treatment records 
indicate that the Veteran was treated in August 1974 for a 
left knee sprain.  In February 2005 the Veteran reported the 
existence of a left knee problem to the Social Security 
Administration.  

In August 2005, a private physician related in a letter that 
the Veteran had been under his care for treatment of service-
related injuries to his left knee, which the Veteran reported 
that he had injured when he twisted it while running in 
formation.  He also stated that the Veteran has had ongoing 
complaints.  Included with the letter was an MRI report in 
which the pertinent impression was a torn medial meniscus and 
mild joint effusion with meniscal cyst medially on the left 
knee.

In June 2005, the Veteran was seen at a VA outpatient 
treatment clinic and reported that he had injured his knee 
when he felt a pop while running in the service and "never 
really got treated," but has had ongoing pain in the knee 
ever since.  The pertinent impression was left knee pain, 
medial meniscus tear of the left knee, and early medial 
compartment degenerative joint disease. 

The evidence against the Veteran's claim includes the service 
treatment records 
and post-service medical evidence.  Although, as noted above, 
the Veteran did receive treatment for a knee sprain on one 
occasion during service, the injury was acute and resolved.  
The service treatment records indicate swelling and pain, but 
that there was no instability of the left knee.  He was 
treated with an ace wrap and ice, and he was given a limited 
profile for 7 days.  There is no further evidence of 
treatment or complaints for the left knee during service.  
The lower extremities and musculoskeletal system were 
evaluated as normal on the separation exam in May 1975.  

The first indication following service of any left knee 
problem was in February 2005, approximately thirty years 
after his discharge from active service.  Private treatment 
records dated in 1991 noted right knee and leg complaints but 
no left knee complaints.  Thus, the record does not support 
the Veteran's contention that he has had left knee pain ever 
since the original injury in service, as the service 
treatment records reflect no further complaints of knee pain 
during service, despite the fact the original injury occurred 
during the first few weeks of active duty.  He was able to 
complete service with no further problems.  There is no post 
service evidence of treatment or complaint of left knee pain 
until 2005, more than 30 years after his discharge from 
service.  The MRI did not indicate that the meniscal tear was 
old.  Moreover, even the Veteran seems unclear as to some 
aspects of the injury, as he noted in a March 2005 letter 
that the RO made a mistake in adjudicating his left knee when 
it was the right knee that was injured in service.  Such 
raises a question as to the credibility of the Veteran's 
memory of the actual injury which occurred 30 years ago.  

Further, following service, the Veteran worked as a welder, 
which he indicated to the SSA required him to stoop, kneel, 
crouch and crawl for 7.5 hours a day from 1983 through 2000 
and from October 2003 to July 2004.  The Board finds it 
unlikely that the Veteran would have been able to perform 
such repeated activities for so many years without seeking 
medical treatment if he had been suffering from a chronic 
meniscal tear since service. 

While the Veteran's private physician stated he treated the 
Veteran for a service-related injury to the left knee, and 
the Veteran has reported to VA treatment providers that his 
left knee is service connected or that he suffered from torn 
cartilage in service, such is clearly based on an inaccurate 
recitation to that 
effect by the Veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  In this regard, 
he has not been adjudicated as service connected for a left 
knee disability.  Moreover, although he is competent to state 
his symptoms, the Veteran is not, as a layperson, qualified 
to render a medical diagnosis or an opinion concerning the 
relationship of the current disability to service, as the 
disability at issue requires medical expertise to diagnose 
and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

While the Veteran did suffer a left knee injury in service, 
neither the private physician nor VA treatment providers 
included an explanation as to how an acute left knee strain 
in service, requiring a 7-day limited duty profile but no 
further treatment, and with no further complaints during the 
remainder of service, is related to a meniscal tear and early 
degenerative joint disease first noted 30 years later.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the 
failure of the physician to provide a basis for his opinion 
goes to the weight and credibility of the evidence).  
Moreover, the medical statements appear to be based on the 
Veteran's contention of continued complaints since the 
initial injury, which, as noted above, are not supported by 
the contemporaneous service treatment records, post service 
treatment records, or even his prior employment history.  As 
such, the statements are insufficient to establish the 
requisite nexus between his current left knee disability and 
the injury noted in service.  In other words, simply because 
the Veteran has labeled his disability "service connected" 
to treatment providers does not render their transcription of 
such a competent medical opinion.  See LeShore, supra.

As noted above, the Veteran was scheduled in March, June and 
July 2008 for a VA examination to obtain an opinion, 
following claims file review, as to whether his current left 
knee disability is related to the injury in service.  
However, the Veteran cancelled or did not report to his 
appointments apparently due to the lack of transportation.  
However, VA treatment records reflect the Veteran was able to 
get to the VA clinic for treatment during that time frame.  

In summary, there are no medical opinions in the record which 
are competent to establish a link between his current 
disability and the acute injury in service, and the Veteran 
did not report for VA examinations scheduled to obtain such 
an opinion.  Additionally, although the Veteran was diagnosed 
with early medial compartment degenerative joint disease of 
the left knee at a VA outpatient treatment clinic, there is 
no medical evidence that such disability manifested within 
one year from date of termination of service.  Therefore, the 
preponderance of the competent evidence is against a finding 
of service connection for a left knee condition on either a 
direct or presumptive basis. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for a left knee disability is denied. 





____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


